DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 10) in the reply filed on June 30, 2020 is acknowledged.  Non-elected claims 11 – 15 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 & 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2003-084670).

With regard to claims 1 & 10, Sakamoto et al. teach a plastic label (11) comprising a base material film (substrate film), an ink layer printed on said base material film (21), and a coating layer (31) between the base film (21) and the ink layer (41) (paragraphs [0037] – [0039]). Specifically, example 4 contains acrylic acid copolymer resin Tg 93°C (Applicant’s “first resin”) and an acrylic resin (Applicant’s “second resin”) having Tg of 47°C (paragraph [0060]), which is lower than the first transition temperature. 
Sakamoto et al. do not teach whether the acrylic acid of Example 4 is a homopolymer or a copolymer.
However, Sakamoto et al. teach the acrylic resin may be formed of a monomer alone (i.e. homopolymer or as a combination of two or monomers (paragraph [0025]) (i.e. a copolymer) (claims 1 & 10). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the acrylic resin as a copolymer having a glass transition temperature of 30 – 100°C.
Sakamoto et al.’s Example 4 contained the acrylic acid copolymer A is present in the amount 20 parts by weight and the acrylic resin is present in the amount of 10 parts by weight, which is less than 50 parts by weight (Table 3).
However, Sakamoto et al. provides a broader teaching that the coating layer containing an acrylic acid copolymer system of 40 – 150 (mg-KOH/g) in acid value at a ratio of 50 to 95 wt.% to the total amount of resin (paragraphs [0011] & [0020] – [0021]), and a combination resin (Applicant’s “second acrylic-acid copolymer resin”) of acrylic resin in an amount of 50 % by weight or less, more preferably 15 – 45 wt% (paragraphs 
Additionally, Sakamoto et al. teach the amount of cellulose derivative should be between 0 to 20% by weight based on the total amount of the resin (paragraph [0030]).  Examples of cellulose derivative include nitrocellulose, acetyl cellulose, carboxy methylcellulose, hydroxypropyl methylcellulose, hydroxyethyl cellulose, hydroxypropyl cellulose (paragraph [0029]). Likewise, Applicant’s specification teaches the cellulose derivative is present in the amount of 1 – 20 parts by mass of the total mass of the coating layer (specification, paragraph [00058]).  Applicant lists examples of cellulose derivative include nitrocellulose, acetyl cellulose, carboxy methylcellulose, hydroxylpropyl methylcellulose, hydroxyethyl cellulose, hydroxypropyl cellulose (specification, paragraph [00057]).  Considering Sakomoto et al. teach the same type of cellulose derivative present in the coating layer in the same amount as taught by Applicant, the apparent acid value for the cellulose derivative within the coating layer taught by Sakamoto et al. would inherently be the same as the cellulose derivative of Applicant’s coating layer.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art to form a coating layer with an apparent acid value in the range of 40 – 150 mg-KOH/g and a total content of the first resin (acrylic acid copolymer) and the second resin (acrylic resin) in the range of 50 – 100% by mass.
Fig. 2:

    PNG
    media_image1.png
    670
    876
    media_image1.png
    Greyscale


	With regard to claims 2 – 3, Sakamoto et al. specifically teach example 4 contains acrylic acid copolymer resin (Applicant’s “first resin”) has a Tg 93°C (“first glass transition temperature”), which is greater higher than 90°C, and an acrylic resin g of 47°C (“second glass transition temperature”) (paragraph [0060]), which is lower than 80°C. The difference between the first and second glass transition temperatures is 46°C, which is greater than 20°C.
	With regard to claim 4, Sakamoto et al. teach the acrylic acid copolymer resin (“first resin”) may include copolymers of methyl (meth)acrylate and lower alkyl esters of (meth)acrylic acid (paragraph [0021]). The acrylic resin (“second resin”) may contain one or more monomers of methyl (meth)acrylate and (metha)acrylic acid (paragraph [0025]).
With regard to claim 6, Sakamoto et al. teach the coating layer composition may further contain a cellulose derivative (paragraphs [0029] – [0030]). 
With regard to claim 7, Sakamoto et al. teach the plastic label is affixed to a plastic container (paragraphs [0001] – [0002]). 
With regard to claim 8, Sakamoto et al. teach the base film is formed of the same kind of resin as the plastic container and therefore substantial compatibility (paragraph [0034]).  
With regard to claim 9, Sakamoto et al. teach an overcoat layer (51) may be formed on the ink layer (paragraph [0039] & Fig. 2, shown below).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al., as applied to claim 1 above, and further in view of Egashira et al. (U.S. Patent No. 5,001,106).
Sakamoto et al. fail to teach the coating layer further contains vinyl chloride-vinyl acetate copolymer.

Therefore, based on the teachings of Egashira et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate a vinyl chloride-vinyl acetate copolymer into the ink receiving coating taught by Sakamoto et al. in order to achieve improved dye-ability and weathering resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781